United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 18-2631
                       ___________________________

                            United States of America

                       lllllllllllllllllllllPlaintiff - Appellee

                                          v.

                                 Jack Lee Phillips

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Southern District of Iowa - Davenport
                                 ____________

                            Submitted: June 14, 2019
                             Filed: August 2, 2019
                                 [Unpublished]
                                 ____________

Before GRUENDER, STRAS, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

      Jack Lee Phillips appeals the district court’s1 denial of his motion for a
sentence reduction under 18 U.S.C. § 3582(c)(2). We affirm.

      1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.
       In 2006, Phillips pleaded guilty to one count of conspiracy to distribute and
possess with intent to distribute 50 grams or more of cocaine base. His total offense
level was 41 and his criminal history category was V, and the district court sentenced
him at the bottom of his advisory sentencing guidelines range to 360 months’
imprisonment.

       In 2007, Amendment 706 to the sentencing guidelines lowered the offense
levels for cocaine base. United States Sentencing Guidelines (“U.S.S.G”) App. C,
Amend. 706. Phillips filed a motion under § 3582(c)(2) for a reduced sentence,
which the district court denied because his applicable guidelines range remained the
same. See U.S.S.G. § 1B1.10(a)(2)(B) (explaining that § 3582(c)(2) does not
authorize a reduction if an amendment does not lower the guidelines range). Two
subsequent amendments to the sentencing guidelines in 2010 and 2014 further
lowered the offense levels for cocaine base. See U.S.S.G. App. C, Amends. 748 &
782. After each amendment, Phillips again moved for a sentence reduction. These
amendments did change Phillips’s guidelines range. In 2012, the court applied a new
offense level of 37 and reduced his sentence to 324 months’ imprisonment, and in
2015 it applied a new offense level of 35 and reduced his sentence to 262 months’
imprisonment.

       Following the Supreme Court’s decision in Hughes v. United States, 138 S. Ct.
1765 (2018), Phillips filed another § 3582(c)(2) motion asking the court to revisit
Amendment 706 to reduce his sentence further. Phillips argues that he is entitled to
a 2-level reduction in his offense level because he never “explicitly” received the
benefit of Amendment 706 and because Hughes allows district courts to reduce a
sentence any time a defendant receives “a new starting point.” He maintains that his
successful § 3582(c)(2) motions in 2012 and 2015 created a new starting point. The
district court concluded that Hughes is inapplicable and denied Phillips’s motion. It
also denied his motion for reconsideration of that decision.



                                         -2-
       We review a district court’s denial of a § 3582(c)(2) motion for abuse of
discretion. See United States v. Burrell, 622 F.3d 961, 964 (8th Cir. 2010). The
district court did not abuse its discretion in denying Phillips’s motion for a sentence
reduction. The district court correctly noted that Hughes addresses plea agreements
under Federal Rule of Criminal Procedure 11(c)(1)(C) in which the defendant and
government reach an agreement over a sentence or sentencing provision that binds
the court once it accepts the agreement. See Hughes, 138 S. Ct. at 1773. Phillips was
not sentenced under such an agreement, and his argument therefore fails. Even if
Hughes were applicable, Phillips received the benefit of a reduction in his offense
level from Amendment 706, and he is not entitled to anything else. Thus, the district
court did not abuse its discretion in determining that Phillips is not entitled to a
further reduction in his sentence.

      For the foregoing reasons, we affirm.
                      ______________________________




                                         -3-